Case 20-12841-MFW   Doc 537-1   Filed 12/22/20   Page 1 of 3




                      EXHIBIT A

                    Proposed Order
               Case 20-12841-MFW                 Doc 537-1         Filed 12/22/20          Page 2 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE



In re:                                                           Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al.,1                               Case No. 20-12841 (MFW)

                                                                 (Jointly Administered)
                                     Debtors.
                                                                 Ref. Docket Nos. 535 & ___

       ORDER AUTHORIZING BUYER TO FILE UNDER SEAL AND REDACT AN
       EXHIBIT TO THE DECLARATION OF KAM MIRAMADI OF MACKINAC
    PARTNERS REGARDING ADEQUATE ASSURANCE OF FUTURE PERFORMANCE

         Upon the motion to seal (the “Motion to Seal”)2 filed by the above-captioned debtors and

debtors-in-possession (collectively, the “Debtors”); and this Court having found that it has

jurisdiction over this matter pursuant to 28 U.S.C. § 1334(b), and the Amended Standing Order of

Reference from the United States District Court for the District of Delaware dated as of February

29, 2012; and this Court having found that venue of these cases and the Motion to Seal in this

district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that this

matter is a core proceeding pursuant to 28 U.S.C. § 157(b); and this Court having determined that

it may enter a final order consistent with Article III of the United States Constitution; and this

Court having found that notice of the Motion to Seal has been given as set forth in the Motion to

Seal and that such notice is adequate and no other or further notice need be given; and this Court

having found and determined that the relief sought in the Motion to Seal is in the best interests of


1
  The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number of
debtor entities in these chapter 11 cases, a complete list of the debtor entities and the last four digits of their federal
tax identification numbers is not provided herein. A complete list of such information may be obtained on the
website of the claims and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the debtor entities
for purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield Beach, FL 33442.
2
  Capitalized terms used herein but not otherwise defined shall have the meanings ascribed to them in the Motion to
Seal.


                                                            2
             Case 20-12841-MFW          Doc 537-1      Filed 12/22/20     Page 3 of 3




the Debtors, their estates, their creditors and all other parties in interest; and that the legal and

factual bases set forth in the Motion to Seal establish just cause for the relief granted herein; and

after due deliberation and sufficient cause appearing therefor,

       IT IS HEREBY ORDERED THAT:

       1.      The Motion to Seal is granted to the extent set forth herein.

       2.      Pursuant to Bankruptcy Code section 107(b) and Bankruptcy Rule, the Buyer is

authorized to file Exhibit A to the Declaration under seal.

       3.      Unredacted versions of the Declaration shall not be disseminated to anyone other

than the Court, the Debtors, the Official Committee of Unsecured Creditors, the United States

Trustee, and other parties in interest under a mutually agreed upon non-disclosure agreement,

absent express written consent of the Buyer. Such parties shall be bound by this Order and shall

keep all confidential information in the Motion strictly confidential and shall not disclose such

contents thereof to any party whatsoever.

       4.      The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

       5.      The Buyer is authorized to take all actions necessary to effectuate the relief granted

in this Order in accordance with the Motion to Seal.

       6.      This Court retains jurisdiction with respect to all matters arising from or related to

the implementation of this Order, including the authority to impose sanctions on any person that

violates this Order.




                                                 3
